Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the lines showing the structure of the cage are gray and blurry/pixelated and are not uniformly thick and well defined, clean, durable and black as required by 37 CFR 1.84(l), also in figures 2 and 3 the reference characters 10 and 11 are spaced further from the corresponding lead line then all other reference characters, either the reference characters should be moved closer to the lead line or the lead lines extended.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is a lack of antecedent basis in the disclosure for the “width” and “thickness” as set forth in claims 10 and 15.
Claim Objections
Claims 1, 2, 5, 6 and 10-13 are objected to because of the following informalities:  
Claim 1, lines 10 and 11, “the joint edge” [both occurrences] should read - -the circumferential facing joint edge- - to keep terminology consistent and to avoid confusion as to what edge is being referenced since multiple edges are claimed.
Similar to claim 1, claims 2, 5, 6 and 10-13 should be amended to use the same terminology for the respect edges being referenced in these claims.  If the intent is for both edges to have these features then the claims could state - - the joint edges- -.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 7 recites the limitation "the plurality of bearing cage segments" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  The claim first sets forth at least one in line 2, this does not establish antecedent basis for a plurality.  It is suggested that line 2 read - -at least one bearing cage segment or a plurality of bearing cage segments according to claim 1, - -.
Regarding claims 10 and 15, it is unclear what dimensions are actually being compared.  As noted above there is a lack of antecedent basis for these recitation in the specification.  The claim first states “a radial width” which would appear to be the size of the joint edge in the radial direction, but then states “a radial thickness” which would also appear to be the size in the radial direction, however the use of “width” and “thickness” would appear to be defining two different directional dimensions.  Are these terms two different terms that are meant to define the same general dimension or is “width” a different dimension from “thickness”.  If the dimensions are in the same direction then the same term should be used to avoid the confusion.  It appears that Applicant is attempting to claim the chamfered portion of claim 2 in different terms, thus for the purpose of examination it is being assumed that both dimensions of claims 10 and 15 are the radial thickness with the thickness at the chamfer being less than that of the rest of the ring segments in regions between the bridges.
Regarding claim 15, it is unclear how the free end is “configured to be welded to a free end of another ring section”.  What is the “another ring section”?  How many ring sections are now required?  Does Applicant mean to claim - -welded to another free end 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alling, USP 5,255,985.
Regarding claim 1, Alling discloses a bearing cage segment comprising: a first sheet metal ring section (one of 32 or 34, column 2, lines 63-67 discloses the cage material as a flat strip of metal this is sheet metal), at least one second sheet metal ring section (other one of 32 or 34), and a plurality of sheet metal bridges (36) connecting the first ring section to the at least one second ring section, circumferentially adjacent pairs of the bridges forming pockets (38) for receiving at least one rolling element, wherein the first ring section and/or the at least one second ring section includes a circumferentially facing joint edge (at 60, see figure 3) configured to be connected to another circumferentially facing joint edge to form a to-be-formed pocket (figure 3 shows a pocket formed when the two ends of the cage strip are joined), wherein the joint edge is spaced from the plurality of bridges (the edges are formed on protruding ends of the rings relative to the bridges just like the ends in the instant application), and wherein the 
Regarding claim 4, the recitation “wherein the entire to-be-formed pocket is laser-cut, and the other pockets are punched” is a product-by-process recitation which again is not structurally limiting, regardless of how the pockets are formed the resulting structure is the same, see MPEP 2113, however Alling does disclose punching in the form of piercing.
Regarding claim 5, Alling discloses that the joint edge is disposed midway between the one of the adjacent pairs of the plurality of bridges (see Figure 3, the joint between the ends is in the middle of the formed pocket).
Regarding claim 6, Alling discloses that the first and second ring sections each include the joint edge (each end includes a joint edge, see column 3, lines 1-2 disclosing both rings or rims with the ends).
Regarding claim 7, Alling discloses a sheet metal bearing cage including: at least one bearing cage segment according to claim 1, wherein the at least one bearing cage segment or the plurality of bearing cage segments are connected at their joint edges via a material-bonded connection (the ends are welded together, see column 3, lines 3-11).
Regarding claim 8, Alling discloses that the material-bonded connection is a weld (see column 3, lines 3-11).
Regarding claim 9, the claim is defining different welding processes, the process or type of weld used is a product-by-process limitation, regardless of the type of weld the structure of joined edges remains the same, thus the type of weld is not structurally limiting, see MPEP 2113.    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 10-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alling, USP 5,255,985, in view of Grell, DE19910928 (line citations below reference the attached translation).
Regarding claim 2, Alling discloses the use of a chamfer (at 60) at the joint edge on axial sides of the ring section, however Alling does not disclose that the chamfer is on a radially outer side and/or on a radially inner side.
Grell teaches that chamfers (17) can be formed on radially inner and outer surfaces of the ring section in a welded bearing cage.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Alling and either relocate the chamfers in Alling to the radial surface or add additional chamfered surfaces to the radial surfaces, as taught by Grell, for the predictable result and disclosed purpose of providing an area for accommodating welding material (as disclosed in Grell paragraph 0023).  It is noted that Alling is using the axial side chamfers for the same purpose as Grell, see Alling column 3, lines 3-11, thus both references are using chamfers to solve the same problem, thus relocating the chamfer of Alling or further adding chamfers to Alling to further collect the welding material provides the same predictable result of providing a location for the weld 
Regarding claim 3, Grell and Alling both disclose that the chamfers are portions of the ring sections, the recitation “rolled or milled portion” is a product by process limitation, regardless of how the chamfers are formed the resulting structure of a chamfer remains the same and thus this is not structurally limiting, see MPEP 2113.
Regarding claim 10, Alling, as best understood, discloses the use of a chamfer (at 60) at the joint edge on axial sides of the ring section and thus does not disclose a chamfer that reduces the radial width/thickness at the joint edge relative to the radial width/thickness of the cage segment between adjacent bridges.
Grell teaches that chamfers (17) can be formed on radially inner and outer surfaces of the ring section in a welded bearing cage, this reducing the thickness of the joint edge relative to the rest of the ring.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Alling and either relocate the chamfers in Alling to the radial surface or add additional surfaces to the radial surfaces, as taught by Grell, thus reducing the radial thickness of the joint edge relative to the rest of the ring segment, for the predictable result and disclosed purpose of providing an area for accommodating welding material (as disclosed in Grell paragraph 0023).  It is noted that Alling is using the axial side chamfers for the same purpose as Grell, see Alling column 3, lines 3-11, thus both references are using chamfers to solve the same problem, thus relocating the chamfer of Alling or further adding chamfers to Alling to further collect the welding material provides the same predictable result of providing a location for the weld 
Regarding claims 11-13, Alling in view of Grell discloses chamfers that are formed by sloping surfaces from the ring section to the joint edge and therefore discloses that the first ring section has a radial outer surface and a radial inner surface and including a radially inwardly sloped wall connecting the radial outer surface to the joint edge (upper slope 17 taught by Grell extends in this manner) [clm 11], or that the first ring section has a radial outer surface and a radial inner surface and including a radially outwardly sloped wall connecting the radial inner surface to the joint edge (lower slope 17 taught by Grell extends in this manner) [clm 12] or that the first ring section has a radial outer surface and a radial inner surface and including a radially inwardly sloped wall connecting the radial outer surface to the joint edge and a radially outwardly sloped wall connecting the radially inner surface to the joint edge (Grell teaches that both surfaces 17 (radially inner and outer) are sloped walls in the manner claimed) [clm 13].
Regarding claim 14, Alling discloses that the bearing cage segment is configured as a needle-roller bearing cage segment (Alling discloses that the cage is a roller cage and the illustrated pockets indicate a cylindrical or needle type roller).
Regarding claim 15, as best understood, Alling discloses a bearing cage segment comprising: a first sheet metal ring section (one of 32 or 34, column 2, lines 63-67 discloses the cage material as a flat strip of metal this is sheet metal), at least one second sheet metal ring section (other one of 32 or 34), and a plurality of sheet metal bridges (36) connecting the first ring section to the second ring section, adjacent pairs of the bridges forming pockets (38) for receiving at least one rolling element, 
Alling, further discloses the use of a chamfer (at 60) at the free end on axial sides of the ring section and thus does not disclose a chamfer that reduces the radial width/thickness at the free end relative to the radial width/thickness of the cage segment/ring section between adjacent bridges.
Grell teaches that chamfers (17) can be formed on radially inner and outer surfaces of the free ends of the ring section in a welded bearing cage, this reducing the thickness of the free ends relative to the rest of the ring.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Alling and either relocate the chamfers in Alling to the radial surface or add additional surfaces to the radial surfaces, as taught by Grell, thus reducing the radial thickness of the free end relative to the rest of the ring segment, for the predictable result and disclosed purpose of providing an area for accommodating welding material (as disclosed in Grell paragraph 0023).  It is noted that Alling is using the axial side chamfers for the same purpose as Grell, see Alling column 3, lines 3-11, thus both references are using chamfers to solve the same problem, thus relocating the chamfer of Alling or further adding chamfers to Alling to further collect the welding material provides the same predictable result of providing a location for the weld 
Regarding claims 16-18, Alling in view of Grell discloses chamfers that are formed by sloping surfaces from the ring section to the joint edge and therefore discloses that the first ring section has a radial outer surface and a radial inner surface and including a radially inwardly sloped wall connecting the radial outer surface to the free end (upper slope 17 taught by Grell extends in this manner) [clm 16], or that the first ring section has a radial outer surface and a radial inner surface and including a radially outwardly sloped wall connecting the radial inner surface to the free end (lower slope 17 taught by Grell extends in this manner) [clm 17] or that the first ring section has a radial outer surface and a radial inner surface and including a radially inwardly sloped wall connecting the radial outer surface to the free end and a radially outwardly sloped wall connecting the radially inner surface to the free end (Grell teaches that both surfaces 17 (radially inner and outer) are sloped walls in the manner claimed) [clm 18].
Regarding claim 19, Alling discloses that the bearing cage segment is configured as a needle-roller bearing cage segment (Alling disclose that the cage is a roller cage and the illustrated pockets indicate a cylindrical or needle type roller).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional prior art of record shows different forms of sheet material cages and different welds or joint configurations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES PILKINGTON/Primary Examiner, Art Unit 3656